Citation Nr: 1303269	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-28 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  

6.  Entitlement to service connection for a lumbar spine disability.  

7.  Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In October 2012, the Veteran testified at a video hearing before a Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In December 2012, the Veteran submitted additional evidence directly to the Board with a written waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).

The issues of entitlement to service connection for bilateral hearing loss, service connection for tinnitus, service connection for a lumbar spine disability, and service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a written statement submitted in October 2012, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for erectile dysfunction.  

2.  The evidence is in relative equipoise regarding whether peripheral neuropathy of the bilateral lower extremities is proximately caused by the service-connected diabetes mellitus, type II.  

3.  The evidence is in relative equipoise regarding whether peripheral neuropathy of the bilateral upper extremities is proximately caused by the service-connected diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.    §§ 20.202, 20.204 (2012).

2.  Resolving the benefit of the doubt in favor of the Veteran, the criteria for service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

3.  Resolving the benefit of the doubt in favor of the Veteran, the criteria for service connection for peripheral neuropathy of the bilateral upper extremities have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).

Here, in October 2012, prior to the promulgation of a decision in the appeal, the Veteran notified VA in writing that he wanted to withdraw his appeal of the issue of entitlement to erectile dysfunction.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.

Service Connection

In this decision, the Board grants entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and service connection for peripheral neuropathy of the bilateral upper extremities, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.   38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran contends that his peripheral neuropathy of the bilateral lower extremities and peripheral neuropathy of the bilateral upper extremities is caused by his service-connected diabetes mellitus, type II.  

The private medical records and the August 2009 VA examination report show that the Veteran has been diagnosed with peripheral neuropathy of the bilateral lower extremities and peripheral neuropathy of the bilateral upper extremities.  In addition, the Veteran is service connected for diabetes mellitus, type II.  Therefore, the question that remains is whether the Veteran's peripheral neuropathy of the upper extremities and lower extremities was proximately caused or aggravated by his service-connected diabetes mellitus, type II.
    
The Veteran was provided a VA examination in August 2009.  The Veteran was diagnosed with bilateral upper extremity subclinical median and ulnar neuropathies bilaterally and possible polyneuropathy that is mild in nature.  He was also diagnosed with bilateral peripheral neuropathy of the lower extremities.  The examiner explained that as it pertained to bilateral upper extremity peripheral neuropathy, the Veteran had a previous history of ulnar transposition surgery on the left and appeared to be predisposed to mononeuropathy.  The upper extremities' onset was five or six years before the diagnosis of diabetes and one would state that a mononeuropathy in this case was not at least as likely as not related to the diabetes but his predisposition to mononeuropathy as seen by the left ulnar transposition surgery.  As for the bilateral lower extremity neuropathy, the examiner stated that the neuropathy predated the diabetes diagnosis by several years and it was unclear that this was actually associated to the diabetes given that his prior ALC in January was well within the normal range and the laboratories drawn that were available in the claims file showed very well controlled blood sugars at the low 100s, and although this signified insulin resistance, it was mild at worst.  His lower extremity neuropathies also had other etiologies that could be possible including his back.  Therefore, the examiner opined that the lower extremity neuropathies were felt to be not at least as likely related to his diabetes.  However, the Board notes that the examiner did not provide an opinion as to whether peripheral neuropathy was aggravated by the service-connected diabetes mellitus, type II.

The Veteran's private physician, Dr. Carl Vance, provided a letter dated on November 6, 2012.  Dr. Carl Vance stated that the Veteran has type II diabetes mellitus and that he also has peripheral neuropathy and erectile dysfunction.  He stated that both of these conditions were clearly associated with diabetes mellitus.  He explained that it has been recognized by the Veterans Administration that he has diabetes, which is a service-related condition, but his peripheral neuropathy was felt not to be related because it manifested before he developed diabetes.  Dr. Carl Vance stated that this was an absolute asinine assertion.  He stated that the conditions can clearly manifest before the diabetes.  These are associated with the underlying conditions of the dysmetabolic syndrome and insulin resistance and the fact that elevations in blood sugars present after other end-organ damage is not only not unusual, but actually common.  

In consideration of the above, the Board finds that the evidence is in equipoise as to whether the peripheral neuropathy of the bilateral lower extremities and peripheral neuropathy of the bilateral upper extremities is proximately caused by the service-connected diabetes mellitus, type II.  The Board acknowledges the negative opinion by the VA examiner, who noted that the peripheral neuropathy preexisted the diagnosis of diabetes mellitus and explained that the Veteran could be predisposed to mononeuropathy of the upper extremities.  However, Dr. Carl Vance explained that the Veteran's conditions were clearly associated with diabetes and noted that although the conditions preexisted the diagnosis of diabetes mellitus, the Veteran was noted to have dysmetabolic syndrome prior to the final diagnosis of diabetes mellitus.  The private medical records show that the Veteran was diagnosed with dysmetabolic syndrome in 2006 when he also complained of numbness in his hands and feet.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that peripheral neuropathy of the bilateral lower extremities and peripheral neuropathy of the bilateral upper extremities was proximately caused by the service-connected diabetes mellitus, type II and service connection is granted.        38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310.


ORDER

The appeal of the issue of service connection for erectile dysfunction is dismissed.  

Service connection for peripheral neuropathy of the bilateral lower extremities is granted.  

Service connection for peripheral neuropathy of the bilateral upper extremities is granted.
 

REMAND

With respect to the issue of service connection for bilateral hearing loss, the Board finds that a new VA medical opinion is required.  The Veteran was provided a VA examination in December 2011.  The examiner opined that the hearing loss was not at least as likely as not caused by or a result of an event in military service.  In the rationale, the examiner stated that the in-service testing showed a significant decrease in hearing but that the results were not considered disabling according to VA standards.  The absence of in-service evidence of a hearing disability for VA purposes during service is not always fatal to a service connection claim.  38 C.F.R. § 3.385 (2012); see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).
In this case, the examiner based the negative nexus opinion, in part, due to the fact that the in-service testing results were not considered disabling by VA standards.  However, as noted by Ledford, id., the absence of a hearing disability for VA purposes during service is not always fatal.  Therefore, the Board finds that the examiner's rationale is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss that may be present.  The issue of service connection for tinnitus is inextricably intertwined with the issue of service connection for bilateral hearing loss as the December 2011 VA examiner identified tinnitus as a symptom of the Veteran's hearing loss.  

The record shows that the Veteran was not provided a VA examination with respect to his claim for service connection for a lumbar spine disability.  The record shows that the Veteran has a diagnosis of degenerative changes of the lumbar spine.  The Veteran has contended that his lumbar spine disability is related to active service.  During the video hearing, the Veteran testified that he was driving an APC and ran over a landmine.  He reported that he was ejected out of the vehicle and landed so hard that he compressed his spine and has had problems with his back ever since.  In addition, he also stated that he was involved in a helicopter accident and he hurt his back again.  The service treatment records do not reveal any documentation related to a vehicle accident or a helicopter crash.  However, the service treatment records do reveal a complaint related to the Veteran's spine.  A service treatment record shows that the Veteran had a questionable vertebral abnormality and there was point tenderness for two days.  The X-rays were normal.  Nonetheless, the June 1971 report of medical history shows that the Veteran checked yes as to experiencing recurrent back trouble.  However, recent private medical records indicate that the Veteran attributed the onset of his back pain to 1993, when he was in a motor vehicle accident.  In light of the above, the Veteran should be provided a VA examination that considers whether the lumbar spine disability is caused by active service to include the incident or incidents described by the Veteran's lay evidence as to how the injury occurred.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).
The Veteran contends that his current left knee disorder is related to an in-service shrapnel injury.  The Veteran testified that he was hit by shrapnel in his left side during a fire fight in Vietnam.  He stated that he did not seek treatment for the shrapnel injury during active service.  The service treatment records are absent for any notation or documentation related to the left knee.  However, the Veteran has testified regarding details of the fire fight, including the death of General William Bond, which was confirmed by the RO.  The Veteran's private orthopedic surgeon, Dr. Gregory G. West, indicated that he performed left knee X-rays and the Veteran had irregular shaped, thin metallic fragments in the knee which would be consistent with shrapnel wounds.  Dr. Gregory G. West stated that the X-rays were compatible with this history of an injury of shrapnel from a mortar blast.  However, in review of the private medical records, there is only an X-ray of the right knee which indicated the presence of shrapnel.  The most recent MRI of the left knee does not note the presence of shrapnel.  However, due to Dr. Gregory G. West's conflicting statement that he did perform X-rays of the left knee, the Board finds that additional information is needed prior to adjudicating the claim on the merits.  The Veteran should be provided an opportunity to provide X-rays and/or MRI reports revealing the presence of shrapnel in the left knee and/or authorization to obtain addition records from Dr. Gregory G. West.  Thereafter, the Veteran should be provided a VA examination with respect to the nature and etiology of any left knee disorder that is present.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notification asking him to provide X-rays and/or MRI reports regarding shrapnel in the left knee.  He should also be provided authorization forms to request any records on his behalf from Dr. Gregory G. West and any other health care provider, that have not already been obtained.  The Veteran should be notified of any negative response and given an appropriate amount of time to respond.

2.  Refer the Veteran's claims file to the December 2011 examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss that may be present.  If the audiologist who conducted the December 2011 VA examination is unavailable, then the Veteran should be scheduled for a new examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  In particular, he has asserted that he was exposed to gunfire during firefights.  The Veteran is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss was caused by or is related to active service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any tinnitus was caused by active service or is related to active service.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by or is related to service (including noise exposure in service) as opposed to some other noise.  

A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for a VA examination to determine the etiology of his lumbar spine disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file and the examination results, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any lumbar spine disability was caused by active service or is related to active service.

A complete rationale for all opinions must be provided.

4.  Schedule the Veteran for a VA examination to determine the etiology of his left knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file and the examination results, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left knee disability was caused by active service or is related to active service.

A complete rationale for all opinions must be provided.

5.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

6.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


